                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



HERB PITTS,

                      Plaintiff,



v.                                     ORDER
                                       Civil File No. 17-4261 (MJD/TNL)

RAMSEY COUNTY, et al.,

                      Defendants.

Herb Pitts, pro se.



      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Tony N. Leung dated June

26, 2019. Plaintiff Herb Pitts filed objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Leung dated June 26, 2019. Within Plaintiff’s objections, he again requests that

the Court appoint counsel. “In civil cases, there is no constitutional or statutory

right to appointed counsel.” Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). For
the reasons explained in the Court’s January 3, 2018 Order, Plaintiff’s request for

counsel is denied. [Docket No. 24] Further, Plaintiff’s case has been dismissed.

Most of the claims were dismissed without prejudice, so Plaintiff is not legally

barred from filing those same claims again. However, this case is closed. The

motion for reconsideration has been denied. There is no need for the

appointment of counsel in this case because this case has ended.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Tony N. Leung dated June 26, 2019 [Docket No. 57].

      2. Plaintiff’s Motion to Object to Findings and Recommendation
         [Docket No. 58] is OVERRULED and his Motion to Appoint
         Counsel [Docket No. 58] is DENIED.

      3. Plaintiff’s Motion for Reconsideration under Local Rule 7.1(j)
         [Docket No. 49] is DENIED.

      4. Plaintiff’s requests for a hearing [Docket Nos. 55-56] are
         DENIED.




Dated: July 30, 2019                  s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court
